COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )              
No.  08-04-00167-CV
                                                                              )
IN RE: ROQUE T. ARANDA                               )     AN ORIGINAL PROCEEDING
                                                                              )
                                                                              )                
IN MANDAMUS
                                                                              )
                                                                              )
                                                                              )
 
 
MEMORANDUM  OPINION
 
Relator Roque T.
Aranda has filed a petition for writ of mandamus.  His complaints arise from the removal to
federal court of a suit he filed in a Gaines County state court.




We have
jurisdiction to issue writs of mandamus against judges of district or county
courts in our district.  Tex.Gov=t Code Ann. '
22.221(b)(Vernon 2004).  We may issue the
writ against other state officials only if necessary to enforce our
jurisdiction.  See id. at ' 22.221(a).  This statute does not grant this Court any
authority to issue a writ against a federal judge.  Moreover, Gaines County is not in our
district, see id. at '
22.201(i),(l), and Relator has not shown that issuing the writ is necessary to
enforce our jurisdiction.  Accordingly,
we do not have jurisdiction to issue a writ of mandamus against the Gaines
County state judge or the federal judge.
The petition for
writ of mandamus is dismissed.
 
 
July
29, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.